Citation Nr: 1819274	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976, March 1982 to January 1987, and August 1987 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Veteran testified before the undersigned at a Board hearing in Nashville, Tennessee.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in September 2011, November 2014, and June 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether OSA had its onset in or is otherwise related to the Veteran's periods of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for OSA have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  

The record demonstrates competent evidence of a diagnosis of OSA.  01/22/2015, C&P Exam.  Thus, the Board finds that a current disability exists.  

Treatment records demonstrate complaints of headaches and fatigue in service.  11/25/2014, STR-Medical.  The Veteran testified that he first noticed symptoms of headaches, daytime drowsiness and fatigue, excessively loud snoring, and gasping for air while sleeping during active service.  08/20/2013, Hearing Transcript.  In a statement from the Veteran's spouse received by VA in August 2013, she reported that the Veteran has had sleeping problems for 25 or more years, including snoring very loudly and appearing to stop breathing and gasping for air.  She also relayed the Veteran's complaints of feeling fatigued after getting six to eight hours of sleep, headaches, dry mouth, sore throats, and excessive daytime drowsiness.  08/30/2013, Buddy Statement.  Both the Veteran and his spouse report that the aforementioned symptoms stopped or decreased in severity after he was diagnosed with OSA and began using a continuous positive airway pressure (CPAP) machine in 2009.  See 10/26/2009, Medical-Government.  

In a July 2017 letter, the Veteran's treating physician opined that it is at least as likely as not that his complaints of fatigue in service demonstrate the onset of sleep apnea.  Based on review of the Veteran's medical history, service treatment records, and lay statements, the physician noted the report of fatigue and headaches in service, that such symptoms resolved upon use of a CPAP machine, and that his weight, other body habitus, and craniofacial characteristics have gone unchanged, and opined that it is likely that OSA existed in service but was not medically diagnosed.  01/04/2018, Medical-Non-Government.  In light of the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether OSA manifested during or is otherwise related to the Veteran's periods of active service, including based on recurrent symptoms first noted in service.  See 38 C.F.R. §§ 3.102, 3.303.  

The Board acknowledges the August 2017 VA examiner's negative nexus opinion, but has assigned the opinion less probative weight, as the examiner relied on the lack of documentation of in-service and post-service symptomatology and failed to properly consider lay evidence of such symptoms provided by the Veteran and his spouse.  See 08/14/2017, C&P Exam; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate medical examiner's opinion must properly consider relevant evidence, including a veteran's lay statements).  


ORDER

Service connection for obstructive sleep apnea is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


